DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main channel" in L20.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 & 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2012/0160680) in view of Zadiraka et al. (US 2002/0014400).
Regarding claim 1, Fan et al. teach a method for generating a plasma using a microfluidic or millifluidic device comprising: 
a support (111, 121) made at least partially of a dielectric material (i.e., “the first and the second substrates 111, 121 are rectangular plates made of silicon, PDMS (polydimethylsiloxane ), PET (polyethylene terephthalate), PEN (polyethylene naphthalate), flexible polymer, or other insulating materials.” ¶ 0033; see also dielectric layers 113, 123 in Fig. 1 for example), the support comprising a first inlet, a second inlet (i.e., “The microfluidic system 1 can have at least one gas inlet unit, for example, a first gas inlet unit and a second gas inlet unit. Specifically, the gas inlet unit can be a gas inlet tube connected to the second electrode plate 12 or gas reservoir 16” ¶ 0044), an outlet (17, ¶ 0048), and a main microchannel or millichannel present in the dielectric material (e.g., a fluidic space 14 (i.e., a space for fluid flowing) ¶ 0032) present in the dielectric material (see Fig. 1 for example), 
one or several electrode(s) (112, 122) embedded in said dielectric material (i.e., “a first dielectric layer 113 disposed on top of the first electrode layer 112 and the first dielectric layer 113 covers the driving electrodes 1121. Similarly, the second electrode plate 12 further has a second dielectric layer 123 disposed on top of the second electrode layer 122; in other words, the second dielectric layer 123 covers the second electrode layer 122.” ¶ 0035) and extending along the main microchannel or millichannel (see Fig. 1 for example), and 
one or several high-voltage electrode(s) (112, 122) embedded in said dielectric material (i.e., “a first dielectric layer 113 disposed on top of the first electrode layer 112 and the first dielectric layer 113 covers the driving electrodes 1121. Similarly, the second electrode plate 12 further has a second dielectric layer 123 disposed on top of the second electrode layer 122; in other words, the second dielectric layer 123 covers the second electrode layer 122.” ¶ 0035) and extending along the main microchannel or millichannel (see Fig. 1 for example), 
wherein the high-voltage electrode(s) and the electrode(s) are located on opposite sides of the main microchannel or millichannel (see Figs. 1-2 for example) so as to be able to generate an electric field inside the main microchannel or millichannel (¶ 0041+), 
the method comprising the steps of: 
(a) providing a liquid and making the said liquid circulating through the main microchannel or millichannel of the microfluidic or millifluidic device (¶ 0032, 0037+), 
(b) providing a gas (¶ 0044+) and making bubbles of said gas in the said liquid so that the gas bubbles circulate with the liquid through the main microchannel or millichannel of the microfluidic or millifluidic device (¶ 0032, 0037+), 
(c) applying a high voltage between the high-voltage electrode(s) and the electrode(s) so as to generate a plasma in the bubbles circulating through the main microchannel or millichannel of the microfluidic or millifluidic device (¶ 0031, 0041+).  
pressurized liquid” is sufficiently broad as liquid is generally understood as pressurized in standard condition, and the claim does not recite a step of pressurizing a liquid at a specific pressure.  However, claim 1 was examined as broadest reasonable interpretation.
Fan et al. do not explicitly teach do not explicitly teach (a) providing a flow of pressurized liquid through the second inlet so that the pressurized liquid circulates from the second inlet, through the main microchannel or millichannel of the microfluidic or millifluidic device to the outlet, (b) providing a gas through the first inlet into the main channel and producing bubbles of the gas in the pressurized liquid so that the gas bubbles circulate within the flow of the pressurized liquid through the main microchannel or millichannel of the microfluidic or millifluidic device, (c) applying a high voltage between the high-voltage electrode(s) and the ground electrode(s) so as to generate a plasma in the bubbles circulating through the main microchannel or millichannel of the microfluidic or millifluidic device, wherein the high voltage is between 1 kV and 30 kV.

Zadiraka et al. teach a method for generating a plasma in a continuous manner using a fluidic device (e.g., vessel filled with 1000ml water ¶ 0077) comprising: 
a support (19), the support comprising a first inlet (e.g., air inlet 15), a second inlet (4), an outlet (6), and a main channel (e.g., elongate chamber 3) present in the dielectric material, 
one or several ground electrode(s) (e.g., grounded electrode 27 in Fig. 2; see also Fig. 4 partial schematic circuit diagram showing grounded electrodes) embedded in a dielectric material (i.e., “a hollow tube 19 of polytetrafluoroethylene, or other 
one or several high-voltage electrode(s) (i.e., “power control means 13 may be activated to apply high voltage electric pulses to the first and second electrodes 24,25 [...]” , ¶ 0054, 0006) embedded in said dielectric material (¶ 0011, 0053+) and extending along the main channel (see Figs. 2 & 6 for example), wherein the high-voltage electrode(s) and the ground electrode(s) are located on opposite sides of the main channel so as to be able to generate an electric field inside the main channel (see Claim 1, Figs. 2 & 6 for example), 
the method comprising the steps of: 
(a) providing a flow of pressurized liquid (see e.g., pump 32 in Fig. 1 & ¶ 0054; see also pumps 79, 90 in Fig. 6 & ¶ 0061), through the second inlet so that the pressurized liquid circulates from the second inlet, through the main channel of the fluidic device to the outlet (¶ 0060-0061), 
(b) providing a gas through the first inlet into the main channel and producing bubbles of the gas in the pressurized liquid (i.e., “air inlet 15 at one end 16 connected 17 to an air compressor C 18” ¶ 0052; “A compressor 80 pumps in air 81 immediately upstream of the nozzle 73 so as to inject a stream of gas bubbles into the water stream 77.” ¶ 0060) so that the gas bubbles circulate within the flow of the pressurized liquid through the main channel of the fluidic device (see ¶ 0054, 0060, 0065-0066, Claim 1 & Figs. 1, 2 6 for example), 
(c) applying a high voltage between the high-voltage electrode(s) and the ground electrode(s) so as to generate a plasma in the bubbles circulating through the main channel of the fluidic device (¶ 0058, 0060-0061+), wherein the high voltage is between 1 kV and 30 kV (¶ 0032); and
wherein the gas is selected from air, argon, helium, oxygen, nitrogen, water vapour and a mixture thereof (¶ 0029, 0052, 0060);
wherein the pressurized liquid is selected from solvents, reagents, or a mixture thereof (e.g., water, ¶ 0052); 
wherein producing bubbles of the gas in the pressurized liquid produces bubbles having a length between 1 µm and 10 mm (¶ 0028); 
wherein the high voltage is a variable high voltage or the high voltage is a pulsed voltage (¶ 0006); 
wherein the support comprises a third inlet (see a third inlet from the pump 90 and/or return pipe 78 in Fig. 6); 
wherein the support also comprises: 
a first injection channel (17, 82) connecting the first inlet to the main channel (see ¶ 0052, Figs. 1 & 6), 
a second injection channel connecting the second inlet to the main channel (see Figs. 1 & 6), and 
a third injection channel (see e.g., return channel connected to the pump 90 and/or a junction connected to the return pipe 78 in Fig. 6) connecting the third inlet to the main channel; 
wherein the fluidic device further comprises at least one reservoir configured to contain a liquid (76), at least one reservoir (80) configured to contain a gas, and at least one receiver container (reservoir) configured to contain a gas and/or a liquid (¶ 0060 & Fig. 6); 
wherein the ground electrode(s) and the high-voltage electrode(s) are made of indium (In), tin (Sn), copper (Cu), gold (Au) or oxides and/or alloys thereof (e.g., titanium ¶ 0053); 
wherein the fluidic device comprises one ground electrode and one high-voltage electrode (¶ 0052-0054); and 
wherein the form of the ground electrode(s) and/or the high-voltage electrode(s) is a plane, a zig-zag or a plane with fin(s) and/or tip(s) which extend towards the main channel (see Claim 1 & Fig. 6 for example).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of using a fluidic device of Fan et al. with (a) providing a flow of pressurized liquid (see e.g., pump 32 in Fig. 1 & ¶ 0054; see also pumps 79, 90 in Fig. 6 & ¶ 0061), through the second inlet so that the pressurized liquid circulates from the second inlet, through the main channel of the fluidic device to the outlet (¶ 0060-0061), (b) providing a gas through the first inlet into the main channel and producing bubbles of the gas in the pressurized liquid (i.e., “air inlet 15 at one end 16 connected 17 to an air compressor C 18” ¶ 0052; “A compressor 80 pumps in air 81 immediately upstream of the nozzle 73 so as to inject a stream of gas bubbles into the water stream 77.” ¶ 0060) so that the gas bubbles circulate within the flow of the pressurized liquid through the main channel of the fluidic device (see ¶ 0054, 0060, 0065-0066, Claim 1 & Figs. 1, 2 6 for example), (c) applying a high voltage between the high-voltage 
Regarding claim 1, Fan et al. do not explicitly teach one or several electrodes is a ground electrode.  However, Zadiraka et al. teach this feature (e.g., grounded electrode 27 in Fig. 2; see also Fig. 4 partial schematic circuit diagram showing grounded electrodes).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a ground electrode on a device with the high voltage electrodes, as taught by Zadiraka et al., so that the electrodes are properly grounded for safety.  

Regarding claims 2, 3 & 12-14, modified Fan et al. teach the method:
2.	The method according to claim 1, wherein the gas is selected from air, argon, helium, oxygen, nitrogen, water vapour and a mixture thereof (¶ 0041, 0044);  
3.	The method according to claim 1, wherein the pressurized liquid is selected from solvents, reagents, or a mixture thereof (the claim is sufficiently broad to have read on the liquid 2 in the reference, see ¶ 0032, 0037+ for example);  
12.	The method according to claim 1, wherein the ground electrode(s) and the high-voltage electrode(s) are made of indium (In), tin (Sn), copper (Cu), gold (Au) or oxides and/or alloys thereof (¶ 0034);  
13.	The method according to claim 1, wherein the microfluidic or millifluidic device comprises one ground electrode and one high-voltage electrode (see Claim 1 rejection & ¶ 0032-0034+); and  
14.	The method according to claim 1, wherein the form of the ground electrode(s) and/or the high-voltage electrode(s) is a plane, a zig-zag or a plane with fin(s) and/or tip(s) which extend towards the main microchannel or millichannel (see Fig. 1 for example)  

Regarding claim 4, Fan et al. do not explicitly teach wherein producing bubbles of the gas in the pressurized liquid produces bubbles having a length between 1 µm and 10 mm.
See Zadiraka et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of using the device of Fan et al. with producing bubbles of the gas in the pressurized liquid produces bubbles having a length between 1 µm and 10 mm (¶ 0028), as taught by Zadiraka et al. to produce relatively small bubbles at desired range between 1 µm and 10 mm (¶ 0028).

Regarding claim 6, Fan et al. do not explicitly teach the method wherein the high voltage is a variable high voltage or the high voltage is a pulsed voltage.
See Zadiraka et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fan et al. with a variable high voltage or the high voltage is a pulsed voltage (¶ 0006) as taught by Zadiraka et al. for a more effective and continuous Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 8, modified Fan et al. teach the dielectric material is silicon, PDMS (polydimethylsiloxane), PET (polyethylene terephthalate), PEN (polyethylene naphthalate), flexible polymer, glass, parylene, or SU-8 (¶ 0033, 0035).  However, Fan et al. do not explicitly teach the dielectric material is a UV-cured polymer, a poly(tetramethylene succinate), a cyclic olefin copolymer (COC) glass or a combination thereof.
The use of polymer for dielectric layer is known in the art, as taught by Fan et al. (¶ 0033, 0035). Accordingly, it would have been obvious to one of ordinary skill in the art to use a UV-cured polymer, a poly(tetramethylene succinate), a cyclic olefin copolymer (COC) glass or a combination thereof. The Supreme Court has articulated a number of exemplary rationales that support a conclusion of obviousness including Rationale E. “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art (MPEP 2143). Here, the 

Regarding claims 9 & 10, although modified Fan et al. teach the injection channels (e.g., inlet tube) connected to the main channel of the microfluidic system (¶ 0044 & Figs. 3A-3B), the reference does not explicitly teach a third inlet and a third injection channel connecting the third inlet to the main microchannel or millichannel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Fan et al. with a third inlet a third injection channel connecting the third inlet to the main microchannel or millichannel to study a combined reaction gas analysis (¶ 0043-0047+).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 11 Fan et al. teach the method according to claim 1, wherein the microfluidic or millifluidic device further comprises at least one reservoir configured to contain a gas (¶ 0044), and at least one receiver container configured to contain a gas and/or a liquid (¶ 0048).  However, Fan et al. do not explicitly teach at least one reservoir configured to contain a liquid.
See Zadiraka et al. supra.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2012/0160680) in view of Zadiraka et al. (US 2002/0014400) or Zimmerman et al. (US 2011/0286893).
Regarding claim 7, modified Fan et al. teach the device is microfluidic device.  However, modified Fan et al. do not explicitly teach wherein the width and the depth of the main microchannel or millichannel are comprised between 1 µm and 10 mm. 
Zimmerman et al. teach a method of producing plasma in a microfluidic device (Abstract, 0001-0002+). Zimmerman et al. teach applying the voltage of between 1 kV and 30 kV (¶ 0050); and wherein the voltage is a variable voltage or a pulsed voltage (¶ 0050, 0046) for plasma optimization (¶ 0002+). Although Zimmerman et al. do not specifically define micro scale, the reference teaches employing dimensions between 1 and 1000 microns (¶ 0003).  In addition, Zimmerman et al. teach the channel dimension of less than 1 mm (¶ 0093), or the length of the channel is about 3 mm and the depth of about 0.2 mm (¶ 0094).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the channel dimension of modified Fan et al. with the teachings of Zimmerman et al. to have make the width and the depth of the main microchannel or millichannel between 1 µm and 10 mm to optimize the plasma generation (¶ 0002) and to ensure even bubble generation (¶ 0093).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Examiner suggests redefining the term “pressurized liquid” as liquid is generally understood as pressurized in standard condition, and recite a step of pressurizing a liquid at a specific pressure.  
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798